NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 FAN JIN,                                           No.    14-72785

               Petitioner,                          Agency No. A088-111-374

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Fan Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
              We deny Jin’s request for oral argument and unanimously conclude
this case is suitable for decision without oral argument. See Fed. R. App. P.
34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      We do not consider the materials Jin references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th

Cir. 1996) (en banc).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Jin’s testimony and within the record evidence as

to his introduction to Christianity, and on inconsistencies between Jin’s testimony

and record evidence as to his places of residence. See Shrestha, 590 F.3d at 1048

(adverse credibility determination was reasonable under the “totality of

circumstances.”). Jin’s explanations for the inconsistencies do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Jin’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Jin’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and the record does not otherwise compel the

                                          2                                   14-72785
conclusion that it is more likely than not he would be tortured if returned to China.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    14-72785